Citation Nr: 1223974	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-41 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral tarsal tunnel syndrome, ankles and feet, has been received.

2.  Entitlement to service connection for a left ankle torn ligament.

3.  Entitlement to a rating in excess of 10 percent for mechanical cervical pain with range of motion deficits.

4.  Entitlement to a rating in excess of 10 percent for mechanical lumbar pain with range of motion deficits.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to July 1987, and from September 2004 to October 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO denied service connection for a left ankle torn ligament and declined to reopen a claim for service connection for bilateral tarsal tunnel syndrome, ankles and feet; as well as from an April 2010 rating decision, in which the RO denied the Veteran's claims for ratings in excess of 10 percent for mechanical cervical pain with range of motion deficits and mechanical lumbar pain with range of motion deficits.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In February 2011, the Veteran testified during a Board hearing that was held before an Acting Veterans Law Judge (AVLJ); a transcript of that hearing is of record.  In February 2012, the Veteran was notified that that the AVLJ who conducted her February 2011 hearing, was no longer employed by the Board.  Hence, he was offered the opportunity for a hearing before a current Board member who would participate in the decision in his appeal, in accordance with 38 C.F.R. §§ 20.707 and 20.717.  In a March 2012 reply, however, the Veteran declined a new hearing.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

In connection with May 2007 VA treatment for tarsal tunnel syndrome, the Veteran reported that he had been experiencing bilateral foot pain since his service in Iraq, and attributed his current foot disorder to walking, marching, and running during service.  During his February 2011 hearing, the Veteran testified that he initially injured his left ankle during service in Baghdad, Iraq from October 2005 through October 2005.  Concerning his cervical and lumbar spine disabilities, he testified during his hearing that he had been diagnosed with degenerative disc disease with radiculopathy into his right leg.  The Veteran also stated that he was experiencing occasional numbness and tingling in his upper extremities.

The Board also notes that, during the May 2007 VA treatment for tarsal tunnel syndrome, the Veteran reported at that time that he had been in "medical hold" for National Guard service since July 2006, apparently due to his tarsal tunnel syndrome.  During his hearing the Veteran testified that, in addition to the active duty service noted above, he was enlisted in the Connecticut National Guard from November 1998 through November 2009.  He testified further that he had been "boarded out" from military service as a result of Medical Board findings that the Veteran had sustained ligament damage in his left ankle.  Indeed, the report of an April 2010 VA spine examination which is also associated with the claims file references the Veteran's report that he had been medically discharged from military service for multiple medical conditions, including his neck and back.  

Based upon the above, it is likely that the Veteran's treatment and personnel records from his Connecticut National Guard service, to include Medical Evaluation Board examinations and determinations, contain additional information and evidence that is relevant to each of the Veteran's claims.  As noted by the presiding AVLJ during the Veteran's Board hearing, records from the Veteran's National Guard service, to include records of the Veteran's Medical Board examinations and findings and the November 2009 Medical Board disability determination, have not yet been obtained or associated with the claims file.  Efforts in this regard should be made following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While these matters are on remand, the RO should also obtain and associate with the claims file all outstanding VA treatment records should be obtained.  The record indicates that the Veteran has been receiving treatment for his feet, cervical spine, and lumbar spine at the VA Medical Center (VAMC) in Newington, Connecticut, and the claims file contains treatment records from the Newington VAMC through August 2010.  Hence, more recent records from this facility may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should obtain from the Newington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2010, also following the current procedures for requests for records from Federal facilities under 38 C.F.R. § 3.159(c).

Also, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).
 
The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of all claims  should include consideration of all evidence added to the record since the RO's last adjudication of the Veteran's claims .  Moreover, in adjudicating the claims for higher ratings for cervical and lumbar spine disabilities, the  RO should address whether "staged" rating of each disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. v. Mansfield, 21 Vet. App. 505 (2007), is appropriate..

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Newington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since August 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should undertake appropriate action to obtain and associate with the claims file the Veteran's service treatment and service personnel records from his period of Connecticut National Guard service November 1998 through November 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to include all that added to record since the RO's last adjudication of the claims) and legal authority (to include, with respect to the claims for higher ratings, whether staged rating, pursuant to Hart (cited above) is appropriate).

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


